DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20, as originally filed 08/20/2021, are pending and have been examined on the merits (claims 1, 9, and 17 being independent). The present applicant is a CON of 16/659,356.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for providing increased security levels of confidential or sensitive information using split path data connection which contains the steps of receiving, inputting, transmitting, localizing, and presenting.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a device, claim 9 is direct to a method, and claim 17 is direct to a non-transitory machine-readable medium, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for providing increased security levels of confidential or sensitive information using split path data connection is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: receiving… a request to process transaction…, requesting… an authorization of the transaction, inputting… credentials associated with the user…., transmitting… a response to approve…, localizing… sensitive data…, inputting… a biometric input…, processing… transaction, and presenting… approved notification…
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a request to process transaction…, requesting… an authorization of the transaction, inputting… credentials associated with the user…., transmitting… a response to approve…, localizing… sensitive data…, inputting… a biometric input…, processing… transaction, and presenting… approved notification… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e., a user device, a non-transitory memory storing instructions, a processor, a secondary device, a user interface, a client device, a server device, machine-readable instructions, a machine, a split checkout path, etc.) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0031-0034], a server device, a client device, communication network, a data network, a cellular network, a web server, a smartphone, a wearable computing device, an electronic message, a biometric input, a processor, an account management component, an authentication component , a communication interface, etc.) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a user device” and “a processor”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing increased security levels of confidential or sensitive information for the financial transaction using split path data connection, for which a computer is used as a tool in its ordinary capacity.  Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a user device, a non-transitory memory storing instructions, a processor, a secondary device, a user interface, a client device, a server device, machine-readable instructions, a machine, and a split checkout path) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  
The computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence, the claims do not recite significantly more than an abstract idea.
In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-8, 10-16, and 18-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2, 3, and 18, the step of “wherein the notification is obtained in response to a link received in the request received” (i.e. providing a link for the notification), in claims 3, 11, and 19, the step of “wherein the notification is presented…  with a payment provider.” (i.e. presenting the notification), in claims 4, 12, and 20, the step of “wherein the received request is in response to a split checkout path...” (i.e. sending a request), in claims 5 and 13, the step of “the split checkout localizes sensitive data..” (i.e. localizing sensitive data), in claims 6 and 14, the step of “wherein the credentials are input using a biometric input” (i.e. providing a biometric data), in claims 7 and 15, the step of “wherein the response to approve…  processes the transaction” (i.e. processing a transaction), and in claims 8 and 16, the step of “wherein response to the approved request, presenting an approved notification...” (i.e. transmitting an notification) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Providing biometric data using a biometric input for maintaining security levels of credential data and transmitting an approved notification for the transaction between entities is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-8, 10-16, and 18-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 9, and 17 above.  Merely claiming the same process using localization of a biometric input such as fingerprint or eye scan in order to increase for security levels of credential data or sensitive information for the financial transaction between entities (e.g., when purchasing items through a merchant website) does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (hereinafter Gupta), US Patent Number 8759901 B1 in view of Labrou et al. (hereinafter Labrou), US Patent Number 7349871 B2.
Regarding claim 1:
Gupta teaches the following:
A user device comprising: a non-transitory memory storing instructions; and (Gupta: See column 3, lines 15-20: “Certain components of a mobile device (applicable to both mobile device 104 and mobile device 105) are shown in FIG. 1. For purposes of discussion and illustration, these components of a mobile device include one or more processors 112, memory 113, and an internal GPS receiver 114.”)
a processor configured to execute instructions to cause the user device to: (Gupta: See column 6, lines 26-33: “The process 300 is illustrated as a collection of blocks in a logical flow graph, which represent a sequence of operations that can be implemented in hardware, software, or a combination thereof. In the context of software, the blocks represent computer-executable instructions that, when executed by one or more processors, perform the described operations.”)
receiving (reads on “C.J. receives a phone call from the transaction authorization service that requests that C.J. approve the transaction”), a request to process a transaction, wherein the request comprises: a notification (reads on “requests that C.J. approve the transaction by entering a PIN number into the keypad of the mobile device.”) requesting an authorization of the transaction, wherein the transaction is associated with account of a secondary user (reads on “Kiran”) of a secondary device; (Gupta: See column 9, lines 31-40)
inputting (reads on “C.J. enters the correct PIN”), via a user interface, credentials (reads on “PIN”) associated with the user (reads on “C.J.”) of a primary user account, wherein the primary user account (reads on “C.J.’s account”) is linked (reads on “Kiran is paid the $10 from C.J.'s account.”) to the account of the second user (reads on “Kiran”); and (Gupta: See column 9, lines 31-40, and see also column 5, lines 21-41)
Gupta does not explicitly teach the following, however Labrou further teaches:
transmitting (reads on “The consumer might see on his device a request to confirm and authorize this transaction, or he might see a listing of the account available for paying for this transaction and upon selecting a financial account for such payment the device will generate its authorization. The consumer 102 transmits the consumer's authorization to the merchant 104.”), a response to approve the request received. (Labrou: See column 20, lines 5-19)

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify securing or authorizing transactions implemented through mobile devices such as cell phones, PDAs, personal computers, and other such devices allowing users to perform fund transfers, payments or other types of transactions with other users of Gupta to include transmitting a response to an entity, e.g., a merchant, for an authorization of the transaction, as taught by Labrou, in order to provide more efficiently handing of sensitive information and increased security levels for the transaction. (Labrou: See column 1, lines 35-45)
Regarding claim 2:
Gupta teaches the following:
The user device of claim 1, wherein the notification (reads on “In addition to authorizing a request, the user may be prompted or required to enter other information to complete the authorization. For example, the user may be asked to enter a personal identification number (PIN) or password through the user interface of the mobile device. “) is obtained in response to a link received in the request received. (Gupta: See column 5, lines 21-41)
Regarding claim 3:
Gupta teaches the following:
The user device of claim 1, wherein the notification (reads on “C.J. receives a phone call from the transaction authorization service that requests that C.J. approve the transaction by entering a PIN number into the keypad of the mobile device.”) is presented on a user interface associated with a payment provider. (Gupta: See column 9, lines 31-40, and see also column 5, lines 21-41)
Regarding claim 4:
Gupta teaches the following:
The user device of claim 1, wherein the received request (reads on “requests that C.J. approve the transaction by entering a PIN number into the keypad of the mobile device. C.J. enters the correct PIN and Kiran is paid the $10 from C.J.'s account.”) is in response to a split checkout path between the secondary device (reads on Kiran”) and a client device (reads on C.J.”). (Gupta: See column 9, lines 31-40: “C.J., meanwhile, has the same proximity rule as does Diwakar. That is, C.J.'s account only automatically approves requests from unlisted friends if C.J. is within one mile of the requestor. However, since Kiran is not in C.J. 's friends list and since C.J. is more than 1 mile away, this payment request is not automatically approved. Rather, C.J. receives a phone call from the transaction authorization service that requests that C.J. approve the transaction by entering a PIN number into the keypad of the mobile device. C.J. enters the correct PIN and Kiran is paid the $10 from C.J.'s account.”)
Regarding claim 5:
Gupta teaches the following:
The user device of claim 4, the split checkout localizes sensitive data on a server device. (Gupta: See column 9, lines 31-40: “Rather, C.J. receives a phone call from the transaction authorization service that requests that C.J. approve the transaction by entering a PIN number into the keypad of the mobile device. C.J. enters the correct PIN and Kiran is paid the $10 from C.J.'s account.”, and Notes: In this instance, the user may provide a credential information (e.g., a PIN) to the user mobile device to authenticate the transaction request. Thus, by limiting or localizing the entry of the sensitive data to a dedicated device, e.g., C.J.’s mobile device, the security of sensitive data will be maintained or increased.)
Regarding claim 6:
Gupta does not explicitly teach the following, however Labrou further teaches:
The user device of claim 1, wherein the credentials are input (reads on “In the case of fingerprint authorization the device 102 displays a message to the user to put their finger on the appropriate area on the device 102.”) using a biometric input. (Labrou: See column 28, lines 1-9: “it might requests user authentication, either through a biometric authentication (such as a fingerprint) or a device access PIN. In the case of fingerprint authorization the device 102 displays a message to the user to put their finger on the appropriate area on the device 102.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify securing or authorizing transactions implemented through mobile devices such as cell phones, PDAs, personal computers, and other such devices allowing users to perform fund transfers, payments or other types of transactions with other users of Gupta to include transmitting a response to an entity, e.g., a merchant, for an authorization of the transaction, as taught by Labrou, in order to provide more efficiently handing of sensitive information and increased security levels for the transaction. (Labrou: See column 1, lines 35-45)
Regarding claim 7:
Gupta does not explicitly teach the following, however Labrou further teaches:
The user device of claim 1, wherein the response to approve, a server device (reads on “STS 106”) processes the transaction. (Labrou: See column 20, lines 5-27: The merchant 104 authorizes (or confirms) the transaction and forwards to the STS 106 its authorization and the consumer 102's authorization. The STS 106 verifies the merchant 104 and consumer 102 authorizations and determines whether to execute the transaction with the financial institution, and responds accordingly to the merchant 104 and consumer 102. In addition, the STS 106 generates a randomly generated number (token), to be associated with this transaction if the transaction was approved, which the STS includes to both of its responses to the merchant and the consumer.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify securing or authorizing transactions implemented through mobile devices such as cell phones, PDAs, personal computers, and other such devices allowing users to perform fund transfers, payments or other types of transactions with other users of Gupta to include transmitting a response to an entity, e.g., a merchant, for an authorization of the transaction, as taught by Labrou, in order to provide more efficiently handing of sensitive information and increased security levels for the transaction. (Labrou: See column 1, lines 35-45)
Regarding claim 8:
Gupta does not explicitly teach the following, however Labrou further teaches:
The user device of claim 1, wherein response to the approved request, presenting (reads on “responses to the merchant and the consumer”) an approved notification at the secondary device. (Labrou: See column 20, lines 5-27: “The STS 106 verifies the merchant 104 and consumer 102 authorizations and determines whether to execute the transaction with the financial institution, and responds accordingly to the merchant 104 and consumer 102. In addition, the STS 106 generates a randomly generated number (token), to be associated with this transaction if the transaction was approved, which the STS includes to both of its responses to the merchant and the consumer.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify securing or authorizing transactions implemented through mobile devices such as cell phones, PDAs, personal computers, and other such devices allowing users to perform fund transfers, payments or other types of transactions with other users of Gupta to include transmitting a response to an entity, e.g., a merchant, for an authorization of the transaction, as taught by Labrou, in order to provide more efficiently handing of sensitive information and increased security levels for the transaction. (Labrou: See column 1, lines 35-45)
Regarding claims 9 and 17: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claims 10 and 18: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claims 11 and 19: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claims 12 and 20: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claim 13: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Regarding claim 14: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Regarding claim 15: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Regarding claim 16: it is similar scope to claim 8, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695
September 8, 2022